Case: 20-50085        Document: 00515518325             Page: 1      Date Filed: 08/06/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                 August 6, 2020
                                   No. 20-50085                                  Lyle W. Cayce
                                Conference Calendar                                   Clerk



 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Perre Jones, true name P'erre Jones,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 7:14-CR-120-1


 Before Dennis, Costa, and Engelhardt, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Perre Jones has moved for leave
 to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50085     Document: 00515518325       Page: 2    Date Filed: 08/06/2020




                                No. 20-50085


 Jones has filed a response, as well as a motion to appoint him new counsel.
 We have reviewed counsel’s brief and the relevant portions of the record
 reflected therein, as well as Jones’s response. We concur with counsel’s
 assessment that the appeal presents no nonfrivolous issue for appellate
 review.    Accordingly, counsel’s motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and
 the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Jones’s motion to
 appoint new counsel is DENIED. See United States v. Wagner, 158 F.3d
901, 902-03 (5th Cir. 1998).




                                     2